
	
		II
		110th CONGRESS
		1st Session
		S. 782
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Lott introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the United States courthouse to be
		  constructed in Jackson, Mississippi, as the Thad Cochran United States
		  Courthouse.
	
	
		1.DesignationThe United States courthouse to be
			 constructed at the site bounded on the north by Court Street, on the west by
			 West Street, on the south by South Street, and on the east by President Street
			 in Jackson, Mississippi, shall be known and designated as the Thad
			 Cochran United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the courthouse
			 referred to in section 1 shall be deemed to be a reference to the Thad
			 Cochran United States Courthouse.
		
